Citation Nr: 0607135	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2005, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  Thereafter, the 
Board remanded the case for further evidentiary development.  
The requested development has been completed and the case has 
been returned for further appellate consideration.  


REMAND

The record reflects that the veteran has applied for Social 
Security disability benefits.  In a May 2005 statement, Helen 
Hart-Gai, a VA advanced practice registered nurse, noted that 
the veteran applied for disability benefits from the Social 
Security Administration.  However, the record does not 
reflect that the originating agency has undertaken 
development to obtain potentially relevant evidence in the 
possession of the Social Security Administration.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain all 
records from the Social Security 
Administration pertaining to the 
veteran's application for Social Security 
Disability benefits, to include any 
disability determination and any records 
upon which the determination was based.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  Then, it 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by VA, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

